IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-79,561-01


                    EX PARTE LATHANIEL RAUSEAN CALLIS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 99-6-6133 A IN THE 24TH DISTRICT COURT
                              FROM JACKSON COUNTY


          Per curiam.

                                            OPINION

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to ninety-nine years’ imprisonment. The Thirteenth Court of Appeals affirmed his

conviction. Callis v. State, No. 13-99-00635-CR (Tex. App.—Corpus Christi/Edinburg 2001, pet.

ref’d).

          Applicant contends, among other things, that trial counsel failed to object to a punishment

enhancement. We remanded this application for a response from counsel and findings of fact and

conclusions of law. On remand, the trial court found that Applicant’s sentence was illegally
                                                                                                  2

enhanced. It recommended that we either grant Applicant a new punishment hearing or reform the

judgment to reflect the maximum sentence for robbery.

       Relief is granted. The sentence in cause number 99-6-6133 in the 24th District Court of

Jackson County is set aside, and Applicant is remanded to the custody of the Sheriff of Jackson

County for a new punishment hearing. The trial court shall issue any necessary bench warrant within

10 days after the mandate of this Court issues. Applicant’s remaining claims are denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 19, 2014
Do not publish